UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6890



WILLIAM HENCELY DAVIS, JR.,

                                                 Plaintiff - Appellant,

          versus


W. OSMOND SMITH, III,

                                                  Defendant - Appellee.



                               No. 04-6951



WILLIAM HENCELY DAVIS, JR.,

                                                 Plaintiff - Appellant,

          versus


JOEL H. BREWER,

                                                  Defendant - Appellee.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham.    Frank W. Bullock, Jr.,
District Judge, and N. Carlton Tilley, Jr., Chief District Judge.
(CA-04-43-1; CA-03-1189-1)


Submitted:   August 26, 2004                 Decided:   September 3, 2004
Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Hencely Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          William Hencely Davis, Jr., appeals the district court’s

orders accepting the recommendations of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaints under 28

U.S.C. § 1915(e)(2)(B) (2000).   We have reviewed the records and

find that these appeals are frivolous. Accordingly, we dismiss the

appeals on the reasoning of the district court.      See Davis v.

Smith, No. CA-04-43-1; Davis v. Brewer, No. CA-03-1189-1 (M.D.N.C.

filed Mar. 29, 2004 & entered Mar. 30, 2004; Apr. 30, 2004).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the Court and

argument would not aid the decisional process.

                                                         DISMISSED




                              - 3 -